DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 7/15/20 and 10/06/20 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		Continued Examination Under 37 CFR 1.114

2. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 7/15/2020 has been entered.

Remarks
3.	 Pending claims for consideration are claims 1-7. Applicant has amended claims 1, 6, and 7.


Response to Arguments
4. 	Applicant's arguments filed 7/15/2020 are moot in view of grounds of new rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2015/0170112 A1 to DeCastro(hereafter referenced as Decastro), in view of Pub.: US 2015/0206106 A1 to YAGO.
Regarding claim 1, Decastro discloses “a computer implemented method of access control for a restricted resource of a resource provider in a network connected computer system”(currency transmission system comprising a processes that control, verify, transfer and store [par.0037]), “wherein a blockchain data structure accessible via the network stores digitally signed records validated by network connected miner software components”(centrally regulated blockchain comprising a ledger data structure utilizing mining modules [par.0078]), “defining (dual currency platform [par.0023] is used to ,for indicating authorization via digital access loading vehicle DELV [par.0060] see also [Figs 1a-1c]), “the cryptocurrency being formed of tradeable units of value associated with records in the blockchain (peer to peer crypto-currency blockchain network [par.0074]) and wherein transfer of the cryptocurrency between records in the blockchain is validated by the miner software components” (miner software component [Fig.2] also see Mining GEMCoins software application for trading [par.0065]); “receiving a request from an authenticated resource consumer for authorization to access the restricted resource”(request received via fingerprint authentication via a user interface to execute functions [par.0060]) ; “and submitting a blockchain transaction to the miner software components to transfer a quantity of cryptocurrency to a consumer record in the blockchain” (peer-to-peer cryptocurrency network (e.g., the blockchain) transactions are submitted and validated [par.0074]), “the blockchain transaction including an identification of the access control role definition”(blockchain transactions [par.0074] are validated via personal identification [par.0060]).
Decastro does not explicitly disclose “the method comprising: identifying an access control role definition for access to the restricted resource”, the access control role definition including a specification of access permissions for a class of access based on a role, wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role, such that the consumer record identifies that the authenticated resource  
However, YAGO in an analogous art discloses “the method comprising: identifying an access control role definition for access to the restricted resource”(user access control role is defined via contract being created for approval Yago[par.0080] where terms of agreed trade information of a resource is defined and restricted [par.0046]), “the access control role definition including a specification of access permissions for a class of access based on a role”(access control based on contract permissions for trading parties YAGO[par.0045]) , “wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role” (access control based on contract permissions for trading parties YAGO[par.0045]), “such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition.” (contracts and certificates may be issued on the public ledgers records of the CDI systems, either as messages or as transactions in which these messages or transactions  are encrypted Such that only authorized identified parties (the parties involved) would be able to decrypt and read the data. YAGO [par.0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Decastro’s exchanging and interconnecting multi-currency platforms within a currency network with YAGO’s process of issuing and redeeming payment utilizing an access control based 
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the identification of the access control role definition in the consumer record is obfuscated such that the identification is not discernible without a shared secret.” (contracts and certificates may be issued on the public ledgers records of the CDI systems, either as messages or as transactions in which these messages or transactions  are encrypted Such that only authorized identified parties (the parties involved) would be able to decrypt and read the data. YAGO [par.0054]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the cryptocurrency is a preexisting cryptocurrency in which some quantity of tradeable units of the pre-existing cryptocurrency is associated with the restricted resource or the resource provider.”(cryptocurrency is only sent once contract for the restricted resource has been approved YAGO[Fig.19/19.06]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the consumer record is digitally signed by a private key shared by the authenticated resource consumer and an authentication server such that access to the restricted resource by the authenticated resource consumer can be revoked by the authentication server transferring the quantity of cryptocurrency from the consumer record.” (second user device 410 is preferably enacted by means of a system of public and private cytological keys; the second user device 410 may “sign the contract through use of a mathematical "hash of the second user device 410's private key YAGO[par.0065]).
Regarding claim 5 in view of claim 4, the references combined disclose “wherein the consumer record is further digitally signed by a private key of the authentication server such that a transaction to transfer a value of cryptocurrency from the consumer record requires digital signature of both the shared private key and the private key of the authentication server”(the second user device 410 may “sign the contract through use of a mathematical "hash of the second user device 410's private key of server 410 YAGO[par.0065] via title registration server/centrally held system  via certificate YAGO[par.0054]).
Regarding claim 6,  Decastro discloses “a computer system for access control for a restricted resource of a resource provider in a network connected computer system” (currency transmission system comprising a processes that control, verify, transfer and store [par.0037]), “wherein a blockchain data structure accessible via the network stores digitally signed records validated by network connected miner software components” (centrally regulated blockchain comprising a ledger data structure utilizing mining modules [par.0078]),”define a cryptocurrency for indicating authorization to access the restricted resource” (dual currency platform [par.0023] is used to ,for indicating authorization via digital access loading vehicle DELV [par.0060] see also [Figs 1a-1c]), “the cryptocurrency being formed of tradeable units of value associated with records in the blockchain(peer to peer crypto-currency blockchain network [par.0074]) and wherein transfer of the cryptocurrency between records in the blockchain is validated by the miner software components” (miner software component [Fig.2] also see Mining GEMCoins software application [par.0065]); “receive a request from an authenticated resource consumer for authorization to access the restricted resource” (request received via fingerprint  via a user interface to execute functions [par.0060]); “and submit a blockchain transaction to the miner software components to transfer a quantity of cryptocurrency to a consumer record in the blockchain” peer-to-peer cryptocurrency network (e.g., the blockchain) transactions are submitted and validated [par.0074]), “the blockchain transaction including an identification of the access control role definition” (blockchain transactions [par.0074] are validated via personal identification [par.0060]).
Decastro does not explicitly disclose “the system comprising: a processor and a data store, wherein the processor is adapted to: identify an access control role definition for access to the restricted resource, the access control role definition including a specification of access permissions for a class of access based on a role, wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role, such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition.”
However, YAGO in an analogous art discloses “the system comprising: a processor and a data store, wherein the processor is adapted to: identify an access control role definition for access to the restricted resource” (user access control role is defined via contract being created for approval Yago[par.0080] where terms of agreed trade information of a resource is defined and restricted [par.0046]), “the access control role definition including a specification of access permissions for a class of access based on a role” (access control based on contract permissions for trading parties YAGO[par.0045]), “wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role” (access control based on contract permissions for trading parties YAGO[par.0045]), “such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition” (contracts and certificates may be issued on the public ledgers records of the CDI systems, either as messages or as transactions in which these messages or transactions  are encrypted Such that only authorized identified parties (the parties involved) would be able to decrypt and read the data. YAGO [par.0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Decastro’s exchanging and interconnecting multi-currency platforms within a currency network with YAGO’s process of issuing and redeeming payment utilizing an access control based process. One of ordinary skill in the art would have been motivated to combine because Decastro teaches a currency network system that uses a transmission system comprising a process that controls, verify, transfer and store. YAGO discloses a crypto currency controlled based process and both are from the same field of endeavor.
 claim 7, Decastro discloses “a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform access control for a restricted resource of a resource provider in a network connected computer system” (currency transmission system comprising a processes that control, verify, transfer and store [par.0037]), “wherein a blockchain data structure accessible via the network stores digitally signed records validated by network connected miner software components” (centrally regulated blockchain comprising a ledger data structure utilizing mining modules [par.0078]), “defining a cryptocurrency for indicating authorization to access the restricted resource(dual currency platform [par.0023] is used to ,for indicating authorization via digital access loading vehicle DELV [par.0060] see also [Figs 1a-1c]), “the cryptocurrency being formed of tradeable units of value associated with records in the blockchain(peer to peer crypto-currency blockchain network [par.0074]) and wherein transfer of the cryptocurrency between records in the blockchain is validated by the miner software components” (miner software component [Fig.2] also see Mining GEMCoins software application [par.0065]); “receiving a request from an authenticated resource consumer for authorization to access the restricted resource” (request received via fingerprint  via a user interface to execute functions [par.0060]); “and submitting a blockchain transaction to the miner software components to transfer a quantity of cryptocurrency to a consumer record in the blockchain” (peer-to-peer cryptocurrency network (e.g., the blockchain) transactions are submitted and validated [par.0074]), “the blockchain  (blockchain transactions [par.0074] are validated via personal identification [par.0060]).
Decastro does not explicitly disclose “including: identifying an access control role definition for access to the restricted resource, the access control role definition including a specification of access permissions for a class of access based on a role, wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role, such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition.”
However, YAGO in an analogous art discloses “including: identifying an access control role definition for access to the restricted resource” (user access control role is defined via contract being created for approval Yago[par.0080] where terms of agreed trade information of a resource is defined and restricted [par.0046]), “the access control role definition including a specification of access permissions for a class of access based on a role” (access control based on contract permissions for trading parties YAGO[par.0045]), “wherein the access permissions for a particular class of access are the same for a first consumer having a particular role and a second consumer having the particular role(access control based on contract permissions for trading parties YAGO[par.0045]), “such that the consumer record identifies that the authenticated resource consumer is authorized to access the restricted resource in accordance with the access control role definition” (contracts and certificates may be issued on the public ledgers records of the CDI systems, either as messages or as transactions in which these messages or transactions  are encrypted Such that only authorized identified parties (the parties involved) would be able to decrypt and read the data. YAGO [par.0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Decastro’s exchanging and interconnecting multi-currency platforms within a currency network with YAGO’s process of issuing and redeeming payment utilizing an access control based process. One of ordinary skill in the art would have been motivated to combine because Decastro teaches a currency network system that uses a transmission system comprising a process that controls, verify, transfer and store. YAGO discloses a crypto currency controlled based process and both are from the same field of endeavor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432